Title: From John Adams to Timothy Pickering, 7 July 1798
From: Adams, John
To: Pickering, Timothy



Philadelpa: July 7th. 1798:

The President of the United States, requests the Secretary of State to give directions for preparing Letters to the Consul General, and all the other Consuls and Vice Consuls of the French republic, throughout the United States revoking their Exequaturs, and a proclamation announcing such revocation to the public—The proclamation to be published and the Letters expedited, as soon as the Law Shall be passed, declaring the Treaties and Convention no longer obligatory—

John Adams